


Exhibit 10.14

 

FIRST AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) TO AMENDED EMPLOYMENT AGREEMENT (the
“Agreement”) is made and entered into this 5th day of April, 2004, by and
between Peregrine Systems, Inc., a Delaware corporation (the “Company”) and
Kenneth A. Sexton (“Employee”).

 

RECITALS

 

R-l.                              Company and Employee are parties to the
Agreement, which was made and entered into on March 6, 2003 effective as of June
24, 2002, and as approved by the bankruptcy court on February 27, 2003.

 

R-2.                           Under the Agreement, Employee is employed as
Executive Vice President and Chief Financial Officer of the Company for a term
to continue until May 31, 2005.

 

R-3.                           On December 10, 2003, the Chief Executive Officer
hired David Sugishita to assume the Chief Financial Officer role upon the
Company’s filing with the SEC the Fiscal Year 2003 10-K, the three Fiscal Year
2003 10-Qs, and the three Fiscal Year 2004 10-Qs for periods through December
31, 2003 (collectively, “SEC Filings”), as a result of which Employee will be
relieved of such duties.

 

R-4.                           The Company desires to continue the employment of
Employee through the Termination Date (defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.                                       All defined terms used herein but not
defined shall have the meaning set forth in the Agreement.

 

2.                                       Subject to Section 7(B) and 7(D) of the
Agreement, the “Termination Date” shall be defined as thirty days after the
latest to occur of (a) the date that PricewaterhouseCoopers delivers to the
Company an unqualified Fiscal 2003 audit opinion and consent for inclusion in
the Fiscal 2003 10-K (the “PWC Delivery Date”), (b) the completion by Employee
of the portions of the SEC Filings for which he is responsible, and (c)
Employee’s delivery to the Company of all certifications and representation
letters required under Section 4(a) of this Amendment.  For purposes of defining
PWC Delivery Date, if PricewaterhouseCoopers notifies the Company that it will
not deliver an unqualified audit opinion solely as a result of the failure of a
Company officer, other than Employee, to provide necessary certifications or
representation letters, such notification date shall be deemed to be the PWC
Delivery Date.  However, notwithstanding the prior sentence, in no event shall
the Termination Date be later than October 31,2004.  On the Termination Date, if
the Company does not have “Cause” for termination as of the Termination Date (as
such is defined in the Agreement),

 

--------------------------------------------------------------------------------


 

Employee’s employment as Executive Vice President and Chief Financial Officer of
the Company will be deemed terminated without “Cause” (the “Termination”).

 

3.                                       The provisions of the Agreement are
modified, not modified, or not applicable as follows:

 

Section 1.  Employment.   Section 1 of the Agreement is not modified.

 

Section 2.  Term.   Section 2 of the Agreement is not modified.

 

Section 3.  Compensation/Benefits.

 

(A) Base Salary  Section 3 A of the Agreement is not modified.

 

(B) Bonuses.  Employee acknowledges that he has received all payments provided
for under Section 3(B)(i), (ii), and (iii) of the Agreement and such sections
are terminated.

 

The parties agree that the Company shall pay the Post-Chapter 11 Annual Target
Bonus provided for in Section 3(B)(iv) of the Agreement for the period from the
Plan Effective Date (August 7, 2003) through the Termination Date, provided the
performance targets set forth in Attachment A hereto are met.  Employee
acknowledges that he is not eligible for any bonus payments for fiscal year
2005,

 

(C) Benefits.  Section 3C of the Agreement is not modified.

 

(D) Share Options. In lieu of the provisions under Section 3(D) of the
Agreement, the parties agree that, as a result of the reorganization in
bankruptcy, Employee holds options to purchase 25,352 shares of common stock of
the Company at an exercise price of $9.94 per share.  Such options may be
exercised by Employee pursuant to the terms of his Stock Option Agreement.

 

(E) Restricted Shares. In lieu of the provisions under Section 3(E) of the
Agreement, the parties agree that as of the Termination Date, the Initial
Restricted Stock were properly converted into 2,051 shares of the Company’s
common stock, all of which will be fully vested as of the Termination Date.

 

Section 4.  Expenses/Costs.  Section 4 of the Agreement is not modified,
provided, however, that (i) Employee acknowledges that expenses incurred as a
result of commuting from Employee’s residence in Cleveland to Peregrine’s office
in San Diego are taxable to the Employee beginning February 28, 2003 and will be
reported as such to appropriate tax authorities, (ii) all such reimbursements,
which are taxable, will be grossed up, and the amount of the gross up payment
will be calculated in accordance with Peregrine’s standard practice, and (iii)
Employee agrees to promptly reimburse the Company for any unused advance
following the Termination Date.  In addition, as of the

 

2

--------------------------------------------------------------------------------


 

Termination Date, the Company will promptly reimburse employee for all legal
fees and reasonable expenses incurred by Employee in connection with the
Amendment, provided such fees and expenses do not exceed $3,000.00.

 

Section 5.  No Setoffs.  Section 5 of the Agreement is not modified.

 

Section 6.  Protection of the Company.  Section 6 of the Agreement is not
modified.

 

Section 7.  Termination.  Sections 7(A) through 7(F) of the Agreement are not
modified.  Sections 7(G) through 7(1) are modified as follows:

 

(G)                                Termination Pursuant to Sections 7(D), (E) or
(F).  On the Termination Date, if the Company does not have “Cause” for
termination, the Termination will be deemed without “Cause” as follows:

 

1.                                       Accrued Obligations.  All accrued
obligations shall be paid promptly.

 

2.                                       Severance Payments. The severance
payment shall be Five Hundred Fifty Thousand Dollars ($550,000.00), payable by
the Company in a lump sum within two weeks following Termination Date.

 

3.                                       Welfare Benefits.  The Welfare Benefits
shall be available to Employee for a period of eighteen (18) months following
the Termination Date.  Employee must enroll in COBRA and will be reimbursed by
the Company for the cost of COBRA minus current employee contributions.

 

(H)                               Outstanding Share Options: Rights.  The
provisions of the first paragraph of Section 7(H) of the Agreement shall
continue in effect, it being acknowledged by the Company that all of the
Outstanding Share Options have vested and that outstanding Share Options may be
exercised as provided in Employee’s Stock Option Agreement with the Company.

 

(I)                                    Post-Termination Non-Competition
Restrictions.  The end of Section 7(I)(i) of the Agreement is modified to read
as follows: “for a period of 12 months following the Termination Date, Employee
agrees not to directly or indirectly induce or attempt to induce or otherwise
counsel, advise, solicit or encourage any person to leave the employ of the
Company (“Refrain from Competing”),” The remainder of Section 7(I) of the
Agreement is not modified.

 

Section 8.  Additional Payments.  Section 8 of the Agreement is not modified.

 

Section 9.  Indemnification and Insurance.  The provisions of Section 9 are not
modified.

 

3

--------------------------------------------------------------------------------


 

Section 10. Miscellaneous.

 

1.                                       The provisions of Sections 10(A)
through 10(H) of the Agreement are not modified.

 

2.                                       (I) Survival. The provisions of Section
10(I) of the Agreement shall continue in full force and effect provided that,
except for Sections 3(A) of the Agreement, which ceases on the Termination date
and 3(B) of the Agreement, which has already been fulfilled as provided in
Section 3 of this Amendment, no provision shall survive after two (2) years from
the expiration of Employee’s consulting period.

 

4.                                       Additional Provisions.  The following
are additional provisions:

 

(a)                                  Employee agrees to provide certifications
required by federal securities laws in connection with the SEC Filings and any
amendments thereto, as well as certifications and/or representation letters
required by the Company and PricewaterhouseCoopers in connection with the
Company’s audited financial statements and SEC Filings and any amendments
thereto; provided, however, that if Employee has provided the certifications
required hereunder and completed the portions of the SEC Filings for which he is
responsible, in the event that the Company determines not to file any of the SEC
Filings or to file its Form 10-K for 2003 as an attachment to a Form 8-K,
Employee will be deemed to have satisfied his obligations under this provision
and pursuant to Paragraphs 2(b) and (c) above.  Employee will not be expected to
execute any certifications or representation letters the form and content of
which Employee believes is not accurate.

 

(b)                                 Employee agrees to be available for
consultation and will reasonably cooperate with the Company from time to time as
requested by the Company during any review by the SEC of the SEC Filings or any
amendment or restatement of the SEC Filings if required for the period from
which he leaves the employment of the Company until December 31, 2005,or such
earlier date on which the Company terminates such consulting period in writing
(the “Consulting Period”).  Company agrees to compensate Employee at a rate of
$225 per hour, plus reimburse expenses incurred as a result of this
consultation.  For purposes of clarification, Employee shall be considered a
“Consultant” under the terms of the Stock Option Agreement and the Plan during
the Consulting Period and to have a continuous status as Employee or Consultant
during the transition from Employee to Consultant for the Consulting Period. 
Employee shall be allowed to keep the computer that was provided to him by the
Company through this consultation period.  At the conclusion of the consultation
period, the computer will be returned to Peregrine.

 

(c)                                  Company and Employee each hereby fully and
forever release, acquit, waive, and discharge the other of them from any and all
causes of action, rights, claims, counterclaims, demands, suits, proceedings,
actions, and liabilities of any nature whatsoever, whether known or unknown,
presently existing or which may hereafter arise, due in whole or in part to
actions or omissions occurring prior to the date of the

 

4

--------------------------------------------------------------------------------


 

Amendment which either of them ever had, now has, or hereafter can, shall or may
have against the other of them, but excluding all claims that arise out of a
breach in connection with the performance of the obligations of either of them
in favor of the other contained in the Agreement, as modified by this
Amendment.  Employee acknowledges and agrees that the releases being given by
him in this paragraph include, without limitation, releases of any and all
pre-petition or administrative proofs of claim that were or could have been
filed by Employee in Company’s bankruptcy case pending in the United States
Bankruptcy Court for the District of Delaware.  Employee agrees to cooperate
with Company in submitting orders to the bankruptcy court disallowing with
prejudice any such proofs of claim, including without limitation claim nos. 725
and 726 in the asserted amounts of $2,000,000.

 

IN WITNESS WHEREOF, this Amendment has been signed on the date first written
above.

 

 

COMPANY:

 

 

 

 

Peregrine Systems, Inc.

 

 

 

 

 

 

 

By:

/s/ John Mutch

 

 

 

John Mutch

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

/s/ Kenneth Sexton

 

 

 

Kenneth Sexton

 

5

--------------------------------------------------------------------------------
